DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
“wherein the controller further has a first temperature switch for the supplying device.” should read “wherein the controller further has a first temperature switch for the supplying device,”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leufen (US Patent Application Publication 2008/0036429).
Regarding claim 1, Leufen discloses a handheld engine-driven working machine comprising: 
an AC power supply (23) which supplies an AC power [0015], 
a supplying device (10) which supplies fuel and/or air to an engine (8), 

a handle heater (30) for a handle, the handle heater being located in the first path, 
a device heater (29) for the supplying device, the device heater being located in the second path, and
a controller (25) located in the second path, 
wherein the controller includes a temperature switch (27, 27’) for the supplying device [0039], and a half-wave blocking element connected to the device heater in series [0015] [0043], and 
wherein the temperature switch blocks the second path when a temperature of the temperature switch is higher than a predetermined temperature [0010] [0038-0039] [0044]. 
Regarding claim 3, Leufen further discloses a switch for blocking the first path, which is a manual switch [0010]. 
Regarding claim 4, Leufen further discloses a switch for blocking the first path, which is a temperature switch for the handle [0010]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leufen (US Patent Application Publication 2008/0036429) in view of Koya (JP H 5-322129 A).

Koya discloses a supplying device (1) and a device heater (8) made in a film-like configuration attached to the supplying device [0019, as shown in Figures 1 and 3]. 
Koya teaches that “In the vaporizer of the present invention, the temperature rising rate is improved to about twice that of the conventional type by using the thin film heating element. Therefore, the thermal efficiency is good and the power consumption can be reduced. Since the temperature rise rate is high, the ignition can be performed quickly, so that the start is quick and the odor of the liquid fuel is less likely to be emitted at the time of ignition. Further, since the thin film heating element is used, the structure of the vaporizer becomes compact. And there is little deterioration and disconnection of this heating element [0022]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the device heater disclosed by Leufen with the device heater disclosed by Koya that has a thin-film configuration because, as taught by Koya, the thin-film configuration makes the structure of the carburetor compact. Furthermore, since the film can be covered by an insulating material, it can be protected against deterioration and accidental disconnection. 
Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leufen (US Patent Application Publication 2008/0036429) in view of Merk (EP 1 443 805 B1).
Regarding claim 5, Leufen discloses a handheld engine-driven working machine comprising: 
an AC power supply (23) which supplies an AC power [0015], 
a supplying device (10) which supplies fuel and/or air to an engine (8), 

a handle heater (30) for a handle, the handle heater being located in the first path, 
a device heater (29) for the supplying device, the device heater being located in the second path, and
a controller (25) located in the second path, 
wherein the controller has a first branch path and a second branch path which are connected to the device heater in series and connected to each other in parallel (as shown in Figure 2),
wherein the controller further has a first temperature switch (27, 27’) for the supplying device [0039], a first half-wave blocking element located in the first branch path so as to be connected to the device heater in series [0015] [0043], 
wherein the temperature switch blocks the second path when a temperature of the temperature switch is higher than a predetermined temperature [0010] [0038-0039] [0044]. 
Leufen does not disclose a second temperature switch for the supplying device, and a second half-wave blocking element located in the second branch path so as to be connected to the device heater in series, 
wherein the first half-wave blocking element is arranged in a direction so as to pass only one of the half-waves of the AC power, while the second half-wave blocking element is arranged in a direction so as to pass only the other half-wave of the AC power; and
wherein the second temperature switch blocks the second branch path when a temperature of the second temperature switch is higher than a second predetermined temperature, the first predetermined temperature being higher than the second predetermined temperature. 
Merk discloses a heater apparatus comprising a first temperature switch (21), a first half-wave blocking element (D3) located in a first branch path so as to be connected to a heater (12) in series, a 
Merk teaches that the heater apparatus structure results in the simplest possible structure that allows the most comfortable selection of different levels of heat [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the heater apparatus disclosed by Merk with the engine driven working machine disclosed by Leufen to allow selection of different temperatures using the simplest possible structure. 
Regarding claim 7, Leufen further discloses a switch for blocking the first path, which is a manual switch [0010]. 
Regarding claim 8, Leufen further discloses a switch for blocking the first path, which is a temperature switch for the handle [0010]. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leufen (US Patent Application Publication 2008/0036429) in view of Merk (EP 1 443 805 B1) and further in view of Koya (JP H 5-322129 A).

Koya discloses a supplying device (1) and a device heater (8) made in a film-like configuration attached to the supplying device [0019, as shown in Figures 1 and 3]. 
Koya teaches that “In the vaporizer of the present invention, the temperature rising rate is improved to about twice that of the conventional type by using the thin film heating element. Therefore, the thermal efficiency is good and the power consumption can be reduced. Since the temperature rise rate is high, the ignition can be performed quickly, so that the start is quick and the odor of the liquid fuel is less likely to be emitted at the time of ignition. Further, since the thin film heating element is used, the structure of the vaporizer becomes compact. And there is little deterioration and disconnection of this heating element [0022]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the device heater disclosed by Leufen with the device heater disclosed by Koya that has a thin-film configuration because, as taught by Koya, the thin-film configuration makes the structure of the carburetor compact. Furthermore, since the film can be covered by an insulating material, it can be protected against deterioration and accidental disconnection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747